Opinion issued April 15, 2004








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01004-CV
____________

SARAH MAEDKE PAUL, Appellant

V.

JOSEPHINE RAMCHATESINGH, Appellee




On Appeal from the County Court at Law No. 2
Fort Bend County, Texas
Trial Court Cause No. 21390




MEMORANDUM OPINION
          Appellant Sarah Maedke Paul has filed a motion to dismiss her appeal.  More
than 10 days have elapsed, and no objection has been filed.  No opinion has issued. 
Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R. App. P.
42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Higley.